Title: From James Madison to Richard Peters, 15 August 1818
From: Madison, James
To: Peters, Richard


Dr. Sir
Montpellier Aug. 15. 1818
I have recd. your favor of the 30 ult: and trouble you with an acknowlegement of it, for the sake of thanking you, which I do very sincerely for the “Notices for a young farmer.” I do not know that there exists any where so many good lessons compressed into so small a space, and placed in so fair a light. I have read the little manual with profit, and with the gratification derived from its sanction to some of the ideas hazarded. “The Discourse” you omitted to inclose, had been formerly recd., and is preserved with the similar favors I have from time to time had from you. I am much obliged by your kind purpose of sending me the 4th. vol. to be published by your Society, but havg. taken measures which will otherwise procure it (the preceding vols. being already in my possession) you need not be at that trouble.

I was surprized to see that your remark on the tendency of the earth to vary its spontaneous productions, has been treated as a fancy, and still more as a heresy. Equivocal generation, had that been your meaning, necessarily implies no more than that omnipotence has bestowed on nature greater capacities than is generally supposed. But the fact you state requires no resort to that hypothesis, it being well understood that the earth abounds with seeds grains &c wch. remain for an indefinite period without vegitating or rotting, untill circumstances happen to promote the one or the other; not to mention the various ways in wch. they are continually conveyed from one place to another. As to the fact itself, it is beyond question. Within my recollection, there have been 3 or 4 changes in the spontaneous herbage of our old uncultivated fields. The same tendency is exemplified in the case of Trees. Originally not a pine was seen in our Red mountain forests. Now all our red fields long unplowed, are overspread with pines as thick as they can grow: Whilst the adjacent gray lands, originally cloathed with a pine Forest, is gradually losing that kind of Trees, under the depredation of a particular worm, and many years may not pass before the oak & other trees hitherto an undergrowth only, will instead of a new forest of Pines, become Masters of the Soil. I have seen it remarked as a fact familiar in relation to the French forests cut from time to time for fuel, that the Trees removed are generally replaced spontaneously by a different species.
You seem to adopt the idea that Cheat is deteriorated wheat. This is the common opinion; and cases within my own notice make it difficult to question the fact. Yet the conversion of any plant into a distinct one with a generating faculty, is much akin to the creation of a new plant by what is called equivocal generation. I had supposed that if cheat was a degeneracy of Wheat, it might be regenerated into Wheat; and a good many years, sowed a prepared spot, in the garden, with cheat, and continued the experiment for 5 or 6 years, taking the seed each year, from the crop of the preceding one; but without any other product than unaltered Cheat. It is possible nevertheless that Cheat may have been the origin of Wheat, and that as in other cases, it returns to its savage State, more readily than it is reclaimed to its cultivated one. But even on this supposition there is so little in the characteristics of Cheat indicating an improveableness into any esculent grain, that it is not easy to account for the discovery. It wd. be an interesting experiment to sow wheat in a parcel of earth sifted from every ingredient as large as a grain of cheat, guarding at the same time agst. the entrance of any thing as large, and keeping the earth & the plant as nearly as possible under the circumstances which are thought to favor the change of Wheat into Cheat. I have requested a neighboring gentleman, who has promised, to ascertain the result of such a process.

You recommend Wheats with solid & hard Stalks as most likely to resist the Hessian fly; And reason seems to second the advice. It is contradicted however by facts on my own farm. Of the several sorts I sow, the Purple straw which has a hard & Stiff Stalk is found to be the greatest favorite of that insect: and it is so considered by every one with whom I have conversed. On the other hand the Lawler Wheat which is well ascertained here to resist best the ravages of the fly, has a very hollow & soft stalk. All my harvest men concurred in saying that it cut almost as easily as oats. The Scythe & Cradle are generally used with us.
Having the pen in my hand I have indulged these remarks which occurred whilst perusing your valuable little tract. You will see that they bear a private stamp & may be assured that they are not meant to draw you into either discussion or explanation. After detaining you so long, I will bid you an abrupt, but not the less respectful & cordial farewell.
J. M.
